       Case 3:20-cv-06754-WHA Document 53 Filed 08/09/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
 3   basdeblank@orrick.com
     ALYSSA CARIDIS (STATE BAR NO. 260103)
 4   acaridis@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 5   The Orrick Building
     405 Howard Street
 6   San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8

 9   Attorneys for Defendant Sonos, Inc.

10

11                                  UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13   GOOGLE LLC,                                   Case No. 3:20-cv-6754-WHA
14                     Plaintiff,                  DECLARATION OF ALYSSA CARIDIS
15                                                 IN RESPONSE TO PLAINTIFF GOOGLE
            v.                                     LLC’S ADMINISTRATION MOTION TO
16                                                 FILE UNDER SEAL EXHIBIT A TO ITS
     SONOS, INC.,                                  NOTICE REGARDING JUDGE
17                                                 ALBRIGHT’S TRANSFER DECISION
                       Defendant.
18                                                 Judge: Hon. William Alsup
19
                                                   Complaint Filed: September 28, 2020
20                                                 Trial Date: None Set

21

22

23

24

25

26

27

28

                                                              SONOS’ DECL. IN RESPONSE TO GOOGLE’S
                                                                   ADMINISTRATIVE MOTION TO SEAL
                                                                       Case No. 3:20-CV-6754-WHA
       Case 3:20-cv-06754-WHA Document 53 Filed 08/09/21 Page 2 of 2



 1          I, Alyssa Caridis, hereby declare as follows:

 2          1.      I am an attorney duly licensed to practice law before this Court. I am an attorney

 3   of record for Defendant Sonos Inc. (“Sonos”), in the above titled action and I have personal

 4   knowledge of the facts set forth below. Pursuant to Civil Local Rule 79-5(e), I submit this

 5   declaration in response to Plaintiff Google LLC’s Administration Motion To File Under Seal

 6   Exhibit A To Its Notice Regarding Judge Albright’s Transfer Decision (Dkt. 50).

 7          2.      Google’s Administrative Motion and the supporting declaration of Lindsay Cooper

 8   states that Exhibit A to the Administrative Motion contains confidential and/or highly

 9   confidential material designated by Sonos.
10          3.      Sonos has reviewed Exhibit A, the Order Denying Defendant Google’s Motion to

11   Transfer, and has determined that it does not contain confidential information of Sonos. Sonos

12   has also advised the Honorable Alan D. Albright of the United States District Court of the

13   Western District of Texas of same.

14          4.      Therefore, Sonos does not seek to have the entirety, nor any portion, of Exhibit A

15   to the Administrative Motion maintained under seal.

16          I declare under penalty of perjury under the laws of the United States of America that the

17   foregoing is true and correct. Executed on August 9, 2021 in Surf City, New Jersey.

18

19   Dated: August 9, 2021
20
                                           By: /s/ Alyssa Caridis
21                                                                  Alyssa Caridis
22

23

24

25

26

27

28

                                                                    SONOS’ DECL. IN RESPONSE TO GOOGLE’S
                                                   -1-                   ADMINISTRATIVE MOTION TO SEAL
                                                                             Case No. 3:20-CV-6754-WHA
